Order entered October 6, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00863-CV

                           MARY HARP SHANKLES, Appellant

                                               V.

    J. DON GORDON, HYNDS & GORDON P.C., DAVID N. MCNEES D/B/A LAW
                OFFICES OF DAVID N. MCNEES, Appellees

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-05746-E

                                           ORDER
       Pursuant to Texas Rule of Appellate Procedure 34.5(c), we ORDER Dallas County Clerk

John F. Warren to file, no later than October 17, 2016, a supplemental clerk’s record containing

(1) plaintiff’s January 20, 2014 second amended petition; (2) the trial court’s March 5, 2014

order of dismissal; and, (3) the trial court’s October 22, 2014 order granting motions to dismiss

under Texas Citizens’ Participation Act.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE